UNITED STATES SECURITIES & EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant xFiled by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Under Rule 14a -12 Luby’s Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Luby’s, Inc. 13111 Northwest Freeway Suite 600 Houston, Texas 77040 713-329-6800 www.lubys.com November 29, 2007 Dear Fellow Shareholder: It is my pleasure to invite you to attend the Annual Meeting of Shareholders of Luby's, Inc. to be held on Tuesday, January 15, 2008, at 11:00 a.m., Houston time, at the Sheraton Brookhollow Hotel, 3000 North Loop West, Houston, Texas 77092.All record holders of Luby's outstanding common shares at the close of business on December 26, 2007 are eligible to vote on matters brought before this meeting.At this year’s Annual Meeting, you will be asked to re-elect four of your directors.Your Board urges you to re-elect your directors by voting the WHITE proxy card today.As always, your vote is very important. Your directors standing for re-election this year are Gasper Mir, III, Dr. Judith Craven, Arthur Emerson, and Frank Markantonis.Dr. Craven and each of Messrs. Mir and Emerson are independent directors. Each of these four individuals brings valuable experience and knowledge to the Board and occupies important leadership positions. • Gasper Mir, III serves as Chairman of the Board of Directors and is an audit committee financial expert as defined under Securities and Exchange Commission rules. As Chairman, he presides over all Board meetings, as well as executive sessions and meetings of the independent directors, coordinates the activities of the independent directors, and acts as an intermediary between the Board and Luby’s Management.Mr. Mir is a principal owner of the public accounting and professional services firm Mir•Fox & Rodriguez, P.C. His work there has included financial audit and accounting services for clients in the retail industry.From 1969 until 1987, he was employed by KPMG, an international accounting and professional services firm, serving as a partner of the firm from 1978 until 1987.He is Executive General Manager of Strategic Partnerships for the Houston Independent School District continuing until the end of calendar year 2007. • Arthur Rojas Emerson has spent his career in advertising, public relations and media, including foodservice television marketing.He is Chairman and Chief Executive Officer of GRE Creative Communications, an advertising and public relations firm based in San Antonio, Texas, which includes Hispanic-targeted marketing.Previously, he was Vice President and General Manager of the Texas stations of the Telemundo television network. He is also a director of USAA Federal Savings Bank, Chairman of its Credit Committee, and former Chairman of its Trust Committee. • Judith Craven, M.D., M.P.H., serves as Vice-Chair of the Board of Directors.She is licensed to practice medicine and has a distinguished career in public health.She has served as Dean of the School of Allied Health Sciences of the University of Texas Health Science Center at Houston; Vice President of Multicultural Affairs for the University of Texas Health Science Center; and President of the United Way of the Texas Gulf Coast. She also served as Director of Public Health for the City of Houston, which included responsibility for the regulation of all foodservice establishments in the City.She currently serves on the Board of Directors of Sysco Corporation, Belo Corp., Sun America Fund, and Valic Corp. • Frank Markantonis is an attorney with over thirty years of legal experience representing clients in the restaurant industry, with a concentration in real estate development, litigation defense, insurance procurement and coverage, immigration, and employment law. Mr. Markantonis is a member of the State Bar of Texas, District of Columbia Bar, and is a Fellow in the Houston Bar Association. You should know that a New York City-based hedge fund, Ramius Capital Group, L.L.C. and its affiliates, are attempting to install four of its hand-picked nominees in opposition to the four directors identified above.We believe that the election of Ramius’ nominees would be highly disruptive to Luby’s ability to continue executing its carefully designed strategic growth plan and would permit Ramius to advance its short-term interests by pursuing its stated agenda of releveraging Luby’s balance sheet through the sale and leaseback of Luby's owned real estate.Your Board has carefully and thoroughly examined Ramius’ proposals and believes that by owning rather than leasing properties Luby’s can generate better operating margins and greater cash flow returns which should result in greater shareholder value.We firmly believe that the re-election of your directors is in the best interests of Luby’s and all of its shareholders, and we urge you to reject the Ramius nominees.YOUR BOARD URGES YOU TO NOT SIGN ANY PROXY CARDS SENT TO YOU BY RAMIUS OR ITS AFFILIATES. IF YOU HAVE PREVIOUSLY SIGNED A PROXY CARD SENT TO YOU BY RAMIUS OR ITS AFFILIATES, YOU CAN REVOKE IT BY SIGNING, DATING AND MAILING THE ENCLOSED WHITE PROXY CARD IN THE ENVELOPE PROVIDED. Matters on which action will be taken at the meeting are explained in detail in the attached Notice and Proxy Statement.Please review the following Proxy Statement carefully. Please also review the enclosed Instruction Card accompanying the enclosed WHITE Proxy Card for specific voting instructions. Thank you for your support. Sincerely, /s/ CHRISTOPHER J. PAPPAS Christopher J. Pappas President and Chief Executive Officer LUBY'S, INC. 13111 Northwest Freeway, Suite 600 Houston, Texas77040 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD JANUARY 15, 2008 NOTICE IS HEREBY GIVEN that the 2008 Annual Meeting of Shareholders of Luby's, Inc., a Delaware corporation, will be held at the Sheraton Houston Brookhollow Hotel, 3000 North Loop West, Houston, Texas 77092, on Tuesday, January 15, 2008, at 11:00 a.m., Houston time, for the following purposes: (1) To elect four directors to serve until the 2011 Annual Meeting of Shareholders; (2) To ratify the appointment of Grant Thornton LLP as independent registered public accounting firm for the 2008 fiscal year; (3) To act on the shareholder proposal described in this Proxy Statement; and (4) To act upon such other matters as may properly come before the meeting or any adjournment or postponement thereof. The Board of Directors has determined that shareholders of record at the close of business on December 26, 2007, will be entitled to vote at the meeting. A complete list of shareholders entitled to vote at the meeting will be on file at Luby's corporate office at 13111 Northwest Freeway, Suite 600, Houston, Texas, for a period of ten days prior to the meeting. During such time, the list will be open to the examination of any shareholder during ordinary business hours for any purpose germane to the meeting. Shareholders who do not expect to attend the meeting in person are urged to review the enclosed Instruction Card accompanying the enclosed WHITE proxy card for specific voting instructions and to choose the method they prefer for casting their votes. Luby's has received a notice from Ramius Capital Group, L.L.C. and certain of its affiliates for the nomination of certain individuals to the Luby's Board of Directors at the Annual Meeting.We do not believe this is in your best interest.THE BOARD URGES YOU TO NOT SIGN ANY PROXY CARDS SENT TO YOU BY RAMIUS OR ITS AFFILIATES.IF YOU HAVE PREVIOUSLY SIGNED A PROXY CARD SENT TO YOU BY RAMIUS OR ITS AFFILIATES, YOU CAN REVOKE IT BY SIGNING, DATING AND MAILING THE ENCLOSED WHITE PROXY CARD IN THE ENVELOPE PROVIDED. By Order of the Board of Directors, /s/ Peter Tropoli Senior Vice President, Administration, General Counsel and Secretary Dated: November 29, 2007 LUBY'S, INC. 13111 Northwest Freeway, Suite 600 Houston, Texas 77040 PROXY STATEMENT This Proxy Statement and the accompanying WHITE proxy card are being provided to shareholders in connection with the solicitation of proxies by the Board of Directors of Luby's, Inc. (the "Company") for use at the Annual Meeting of Shareholders of the Company to be held on Tuesday, January 15, 2008, or at any adjournment or postponement thereof (the "Annual Meeting"). This Proxy Statement and the accompanying WHITE proxy card are first being mailed to shareholders on or about November 29, 2007. VOTING PROCEDURES Your Vote is Very Important Whether or not you plan to attend the meeting, please take the time to vote your shares as soon as possible. Shares Outstanding, Voting Rights, and Quorum Only holders of record of common stock of the Company at the close of business on December 26, 2007, will be entitled to vote at the meeting or at adjournments or postponements thereof. There were 28,404,497 shares of common stock outstanding as of November 27, 2007. Each share of common stock outstanding is entitled to one vote. The presence in person or by proxy of the holders of a majority of the shares of common stock outstanding on the record date will constitute a quorum at the meeting. Methods of Voting • Shares Held in Shareholder's Name.If your shares are held in your name, you may vote by mail, via the Internet, or by telephone. You may also vote in person by attending the meeting. • Shares Held in "Street Name" Through a Bank or Broker.If your shares are held through a bank or broker, you can vote via the Internet or by telephone if your bank or broker offers these options. Please see the voting instructions provided by your bank or broker for use in instructing your bank or broker how to vote. Your bank or broker cannot vote your shares without instructions from you. You will not be able to vote in person at the meeting unless you obtain a signed proxy from the record holder giving you the right to vote the shares. If your WHITE proxy card is signed and returned without specifying choices, the shares represented will be voted as recommended by the Board of Directors (the "Board") of the Company.The Board recommends a vote "FOR" the election of the four director nominees named in this Proxy Statement, "FOR" the ratification of the appointment of Grant Thornton LLP as independent registered public accounting firm for the 2008 fiscal year, and "AGAINST" the shareholder proposal described in this Proxy Statement. Revoking Your Proxy • Shares Held in Shareholder's Name.If your shares are held in your name, whether you vote by mail, the Internet, or by telephone, you may later revoke your proxy by delivering a written statement to that effect to the Secretary of the Company prior to the date of the Annual Meeting, by a later-dated electronic vote via the Internet, by telephone, by submitting a properly signed proxy with a later date, or by voting in person at the Annual Meeting. 1 • Shares Held in "Street Name" Through a Bank or Broker.If you hold your shares through a bank or broker, the methods available to you to revoke your proxy are determined by your bank or broker, so please see the instructions provided by your bank or broker. Vote Required A majority of the votes cast by the shares present in person or represented by proxy at the meeting and entitled to vote in the election of directors at the Annual Meeting is required for the election of a director nominee.Ratification of the appointment of the independent registered public accounting firm requires the affirmative vote of a majority of the shares present in person or represented by proxy at the meeting. Approval of all other matters requires the affirmative vote of a majority of the shares present in person or represented by proxy at the meeting.In order to recommend that that the Board consider adoption of the shareholder proposal, an affirmative vote of a majority of the shares present in person or represented by proxy at the meeting is required.Abstentions and broker nonvotes will be included in determining the presence of a quorum at the meeting. However, abstentions and broker nonvotes will not be included in determining the number of votes cast on any matter. Other Business The Board knows of no other matters that may be presented for shareholder action at the meeting. If other matters are properly brought before the meeting, the persons named as proxies on the accompanying WHITE proxy card intend to vote the shares represented by them in accordance with their best judgment. Confidential Voting Policy It is the Company's policy that any proxy, ballot, or other voting material that identifies the particular shareholder’s vote and contains the shareholder's request for confidential treatment will be kept confidential, except in the event of a contested proxy solicitation or as may be required by law. The Company may be informed whether or not a particular shareholder has voted and will have access to any comment written on a proxy, ballot, or other material and to the identity of the commenting shareholder. Under the policy, the inspectors of election at any shareholder meeting will be independent parties unaffiliated with the Company. 2 OWNERSHIP OF EQUITY SECURITIES IN THE COMPANY The following table sets forth information concerning the beneficial ownership of the Company's common stock, as of November 27, 2007, for (a) each director currently serving on the Board, (b) each nominee for election as a director at the Annual Meeting named in this Proxy Statement, (c) each of the officers named in the Summary Compensation Table not listed as a director, and (d) all directors and executive officers as a group. In general, "beneficial ownership" includes those shares a director or executive officer has the power to vote or transfer and shares that the director or executive officer has the right to acquire within 60 days after November 27, 2007. Name(1) Shares Beneficially Owned Percent of Common Stock Judith B. Craven (2) 35,014 * Arthur R. Emerson (3) 37,108 * K. Scott Gray (4) 15,372 * Jill Griffin (5) 15,981 * J.S.B. Jenkins (6) 17,002 * Frank Markantonis (7) 21,959 * Joe C. McKinney (8) 18,933 * Gasper Mir, III (9) 18,101 * Christopher J. Pappas (10) 3,459,076 12.18% Harris J. Pappas (11) 3,459,076 12.18% Peter Tropoli (12) 23,769 * Jim W. Woliver (13) 34,980 * All directors and executive officers of the Company, as agroup (12 persons) (14) 7,156,371 25.19% *Represents beneficial ownership of less than one percent of the shares of the Company's common stock issued and outstanding on November 27, 2007. (1) Except as indicated in these notes and subject to applicable community property laws, each person named in the table owns directly the number of shares indicated and has the sole power to vote and to dispose of such shares. Shares of phantom stock held by a nonemployee director convert into an equivalent number of shares of the Company's common stock when the nonemployee director ceases to be a director of the Company due to resignation, retirement, death, disability, removal, or any other circumstance. The shares of common stock payable upon conversion of the phantom stock are included in this table because it is possible for the holder to acquire the common stock within 60 days if his or her directorship terminated.Under the Company's Nonemployee Director Stock Plan, restricted stock awards may become unrestricted when a nonemployee director ceases to be a director of the Company.Unless otherwise specified, the mailing address of each person named in the table is 13111 Northwest Freeway, Suite 600, Houston, Texas77040. (2) The shares shown for Dr. Craven include 1,500 shares held for her benefit in a custodial account, 18,666 shares which she has the right to acquire within 60 days under the Nonemployee Director Stock Plan, 11,469 shares of phantom stock held under the Nonemployee Director Phantom Stock Plan and 3,379 shares of restricted stock. (3) The shares shown for Mr. Emerson include 3,237 shares held jointly with his wife in a custodial account, 18,666 shares which he has the right to acquire within 60 days under the Nonemployee Director Stock Plan, 11,826 shares of phantom stock held under the Nonemployee Director Phantom Stock Plan and 3,379 shares of restricted stock. 3 (4) The shares shown for Mr. Gray include 4,020 shares held for his benefit in a custodial account, 6,960 shares which he has the right to acquire within 60 days under Luby's Incentive Stock Plan and 4,392 shares of restricted stock. (5) The shares shown for Ms. Griffin include 8,000 shares which she has the right to acquire within 60 days under the Nonemployee Director Stock Plan and 7,981 shares of restricted stock. (6) The shares shown for Mr. Jenkins include 8,000 shares which he has the right to acquire within 60 days under the Nonemployee Director Stock Plan and 9,002 shares of restricted stock. (7) The shares shown for Mr. Markantonis include 100 shares held for his benefit in a custodial account, 10,000 shares which he has the right to acquire within 60 days under the Nonemployee Director Stock Plan, 3,878 shares of phantom stock held under the Nonemployee Director Phantom Stock Plan and 7,981 shares of restricted stock. (8) The shares shown for Mr. McKinney include 8,000 shares which he has the right to acquire within 60 days under the Nonemployee Director Stock Plan and 10,933 shares of restricted stock. (9) The shares shown for Mr. Mir include 10,000 shares which he has the right to acquire within 60 days under the Nonemployee Director Stock Plan, 2,452 shares of phantom stock held under the Nonemployee Director Phantom Stock Plan and 5,649 shares of restricted stock. (10) The shares shown for Christopher J. Pappas include 3,404,803 shares held for his benefit in a custodial account and 54,273 shares which he has the right to acquire within 60 days pursuant to stock options granted under the Luby's Incentive Stock Plan. (11) The shares shown for Harris J. Pappas include 3,404,803 shares held for his benefit in a custodial account and 54,273 shares which he has the right to acquire within 60 days pursuant to stock options granted under the Luby's Incentive Stock Plan. (12) The shares shown for Mr. Tropoli include 3,300 shares held for his benefit in a custodial account, 14,915 shares which he has the right to acquire within 60 days under Luby's Incentive Stock Plan and 5,554 shares of restricted stock. (13) The shares shown for Mr. Woliver include 19,601 shares held in a custodial account for the benefit of Mr. Woliver and his wife, 12,000 shares which he has the right to acquire within 60 days under the Nonemployee Director Stock Option Plan and 3,379 shares of restricted stock. (14) The shares shown for all directors and executive officers as a group include 6,841,364 shares held in custodial accounts, 223,753 shares which they have the right to acquire within 60 days under the Company's various benefit plans, 61,629 shares of restricted stock, and 29,625 shares of phantom stock held by nonemployee directors under the Nonemployee Director Phantom Stock Plan. 4 PRINCIPAL SHAREHOLDERS The following table sets forth information as to the beneficial ownership of the Company's common stock by each person or group known by the Company to own beneficially more than 5% of the outstanding shares of the Company's common stock as of November 27, 2007 and, unless otherwise indicated, is based on disclosures made by the beneficial owners in SEC filings under Section 13 of the Exchange Act: Name and Address of Beneficial Owner (1) Shares Beneficially Owned Percent of Common Stock Christopher J. Pappas (2) 3,459,076 12.18% 13939 Northwest Freeway Houston, Texas 77040 Harris J. Pappas (3) 3,459,076 12.18% 13939 Northwest Freeway Houston, Texas 77040 Ramius Capital Group, L.L.C. (4) 1,864,500 6.56% and related companies and individuals 666 Third Avenue, 26th Floor New York, New York 10017 Dimensional Fund Advisors, LP (5) 1,700,519 5.99% 1299 Ocean Avenue 11th Floor Santa Monica, California 90401 Deutsche Bank Aktiengesellschaft (6) 1,425,750 5.02% Taunusanlage 12 D-60325 Frankfurt am Main Federal Republic of Germany (1) Except as indicated in these notes and subject to applicable community property laws, each personnamed in the table owns directly the number of shares indicated and has the sole power to vote and todispose of such shares. (2) The shares shown for Christopher J. Pappas include 3,404,803 shares held for his benefit in a custodial account and 54,273 shares which he has the right to acquire within 60 days pursuant to stock options granted under the Luby's Incentive Stock Plan. (3) The shares shown for Harris J. Pappas include 3,404,803 shares held for his benefit in a custodial account and 54,273 shares which he has the right to acquire within 60 days pursuant to stock options granted under the Luby's Incentive Stock Plan. (4) Information based solely on Amendment No. 2 to Schedule 13D/A dated November 5, 2007 and filed on November 6, 2007 with the Securities and Exchange Commission jointly by Ramius Capital Group, L.L.C., Parche, LLC, Starboard Value and Opportunity Master Fund Ltd., RCG Enterprise, Ltd., RCG Starboard Advisors, LLC, C4S & Co., L.L.C., Peter A. Cohen, Morgan B. Stark, Jeffrey M. Solomon, Thomas W. Strauss, Stephen Farrar, William J. Fox, Brion G. Grube, Matthew Q. Pannek, Jeffrey C. Smith and Gavin Molinelli.The Schedule 13D/A indicates that at November 5, 2007: (a) Parche, LLC was the beneficial owner with sole dispositive power of 298,320 shares and reported sole voting as to 298,320 shares; (b) Starboard Value and Opportunity Master Fund Ltd. was the beneficial owner with sole dispositive power of 1,566,180 shares and reported sole voting as to 1,566,180 shares; (c) RCG Enterprise Ltd. was the beneficial owner with sole dispositive power of 298,320 shares and reported sole voting as to 298,320 shares; (d) RCG Starboard Advisors, LLC may be deemed to be the beneficial owner with sole dispositive power of 1,864,500 shares and may be deemed to have sole voting as to 1,864,500 shares; (e) Ramius Capital Group, L.L.C. may be deemed to be the beneficial owner with sole dispositive power of 1,864,500 shares and may be deemed to have sole voting as to 1,864,500 shares; (f) C4S & Co., L.L.C. may be deemed to be the beneficial owner with sole dispositive power of 1,864,500 shares and may be deemed to have sole voting as to 1,864,500 shares; (g) each of Messrs. Cohen, Stark, Strauss and Solomon may be deemed to be the beneficial owner with shared dispositive power of 1,864,500 shares and may be deemed to have shared voting as to 1,864,500 shares; and (h) each of Messrs. Farrar, Fox, Grube, Pannek, Smith and Molinelli may be deemed to be the beneficial owner with shared dispositive power of 1,864,500 shares and may be deemed to have shared voting power as to 1,864,500 shares. 5 (5) Information based solely on Report for the Calendar Year or Quarter Ended September 30, 2007 on Form 13F dated October 23, 2007 and filed on October 25, 2007 with the Securities and Exchange Commission by Dimensional Fund Advisors LP. (6) Information based solely on Report for the Calendar Year or Quarter Ended September 28, 2007 on Form 13F –HR/A dated November 15, 2007 and filed on November 15, 2007 with the Securities and Exchange Commission by Deutsche Bank Aktiengesellschaft. 6 ELECTION OF DIRECTORS (Item 1) The shareholders elect approximately one-third of the members of the Board of Directors annually. The Board is divided into three classes, as nearly equal in number as possible, with the members of each class serving three-year terms. Currently, the Board consists of ten members, four whose terms expire at the 2008 Annual Meeting, three whose terms expire at the 2009 annual meeting of shareholders, and three whose terms expire at the 2010 annual meeting of shareholders. The terms of Judith B. Craven, Arthur R. Emerson, Frank Markantonis, and Gasper Mir, III will expire at the Annual Meeting. The Board nominates Judith B. Craven, Arthur R. Emerson, Frank Markantonis, and Gasper Mir, III for election as directors to serve until the 2011 annual meeting of shareholders or until their successors are elected and qualified. The Board recommends a vote "FOR" all such nominees. All such nominees named above have indicated a willingness to serve as directors, but should any of them decline or be unable to serve, proxies may be voted for another person nominated as a substitute by the Board. THE COMPANY HAS RECEIVED A NOTICE FROM RAMIUS CAPITAL GROUP, L.L.C. AND CERTAIN OF ITS AFFILIATES THAT RAMIUS INTENDS TO SOLICIT PROXIES FOR AND NOMINATE AT THE ANNUAL MEETING ITS OWN SLATE OF FOUR NOMINEES FOR ELECTION AS DIRECTORS.YOUR BOARD DOES NOT BELIEVE THIS IS IN YOUR BEST INTEREST.THE BOARD URGES YOU NOT TO VOTE FOR ANY INDIVIDUALS WHO MAY BE NOMINATED BY RAMIUS OR ITS AFFILIATES AND TO EXECUTE AND RETURN THE ENCLOSED WHITE PROXY CARD VOTING FOR THE NOMINEES SET FORTH BELOW. There are no family relationships, of first cousins or closer, among our directors and executive officers, by blood, marriage or adoption, except that Christopher J. Pappas and Harris J. Pappas are brothers and Frank Markantonis is the stepfather of Peter Tropoli, the Company’s Senior Vice President, Administration, General Counsel and Secretary. The following information is furnished with respect to each of the nominees of the Board and for each of the directors whose terms will continue after the Annual Meeting. Nominees for Election to Terms Expiring in 2011 JUDITH B. CRAVEN, M.D., M.P.H., 62, is the retired President of the United Way of the Texas Gulf Coast (from 1992 until 1998). She is licensed to practice medicine and has a distinguished career in public health.She served as Dean of the School of Allied Health Sciences of the University of Texas Health Science Center at Houston from 1983 until 1992 and Vice President of Multicultural Affairs for the University of Texas Health Science Center from 1987 until 1992. She also served as Director of Public Health for the City of Houston from 1980 until 1983, which included responsibility for the regulation of all foodservice establishments in the City. Dr. Craven has been an independent director of the Company since January 1998 and is Vice Chair of the Board of Directors, Chair of the Personnel and Administrative Policy Committee, Vice-Chair of the Executive Compensation Committee and the Executive Committee, and a member of the Nominating and Corporate Governance Committee.She is also a director of Belo Corp.; SYSCO Corporation; Sun America Fund; Valic Corp.; and the Houston Convention Center Hotel Board of Directors. She is a former member of the Board of Regents of the University of Texas at Austin. 7 ARTHUR ROJAS EMERSON, 62, has been Chairman and Chief Executive Officer of GRE Creative Communications, a full-service, bilingual marketing and public relations firm, which includes Hispanic-targeted marketing, since June 2000. Mr. Emerson’s experience includes conducting foodservice television marketing campaigns. From 1994 until 2000, he was Vice President and General Manager of the Texas stations of the Telemundo television network.He served as Chairman of the San Antonio Hispanic Chamber of Commerce in 1994.In 1995, he served as Chairman of CPS Energy.He served as Chairman of the San Antonio Port Authority from 2001-2007.He served on the Board of the San Antonio Branch of the Dallas Federal Reserve Board from 1998 to 2004.He served as Chairman of the Greater San Antonio Chamber of Commerce in 1999.Mr. Emerson has been an independent director of the Company since January 1998 and is a member of the Finance and Audit Committee. He is currently Chairman of the Texas Aerospace Committee.Mr. Emerson is also currently a director of USAA Federal Savings Bank, Chairman of its Credit Committee, where he serves on its Finance and Audit Committee, and is former Chairman of its Trust Committee. FRANK MARKANTONIS, 59, is an attorney with over thirty years of legal experience representing clients in the restaurant industry, with a concentration in real estate development, litigation defense, insurance procurement and coverage, immigration and employment law. For the last fifteen years he has served as General Counsel of Pappas Restaurants, Inc. He is a graduate of the University of Texas at Austin (1970) and the University of Houston Law Center (1973). Mr. Markantonis is admitted to practice in the following jurisdictions and before the following courts: The United States Supreme Court, District of Columbia Court of Appeals, United States Court of Appeals for the Fifth Circuit, The United States District Court for the Southern District of Texas, and the State of Texas. Mr. Markantonis is a member of the State Bar of Texas, District of Columbia Bar, and is a Fellow in the Houston Bar Association.He has been a director of the Company since January 2002 and is a member of the Personnel and Administrative Policy Committee. GASPER MIR, III, 61, is a Certified Public Accountant and is principal owner of the public accounting and professional services firm Mir•Fox & Rodriguez, P.C., which he founded in 1988. His work there has included financial audit and accounting services for clients in the retail industry.He is currently on a leave of absence from that firm and will return at the beginning of calendar year 2008.Mr. Mir currently serves as Executive General Manager of Strategic Partnerships for the Houston Independent School District continuing until the end of calendar year 2007. From 1969 until 1987, he worked at KPMG, an international accounting and professional services firm, serving as a partner of the firm from 1978 until 1987.Mr. Mir has been a director of the Company since January 2002 and is Chairman of the Board of Directors, Chairman of the Executive Committee and the Nominating and Corporate Governance Committee, and a member of the Finance and Audit Committee.As Chairman, he presides over all Board meetings, as well as executive sessions and meetings of the independent directors, and he acts as an intermediary between the Board and Luby’s Management.Mr. Mir is also a director of the Memorial Hermann Hospital System; the Greater Houston Community Foundation; the Sam Houston Council of Boy Scouts; the Advisory Board of the University of Houston-Downtown School of Business; and the Houston Region Advisory Board of JPMorgan Chase Bank of Texas. 8 Incumbents Whose Terms Expire in 2010 JILL GRIFFIN, 53, is an internationally-recognized expert on customer loyalty. Her best-selling book, Customer Loyalty: How To Earn It, How To Keep It, has been published in six languages and was named to Harvard Business School’s “Working Knowledge” list.She is a principal of the Griffin Group, founded by her in 1988, which specializes in customer loyalty research, customer relationship program development, and management training.Ms. Griffin has been an independent director of the Company since January 2003 and is Vice-Chair of the Personnel and Administrative Policy Committee and a member of the Executive Compensation Committee.From 1985 to 1987, she was national director of sales and marketing at AmeriSuites Hotels. From 1979 to 1985, Ms. Griffin served as senior brand manager for RJR's largest brand.Ms. Griffin is a Magna Cum Laude graduate and Distinguished Alumna recipient of the University of South Carolina Moore School of Business from which she holds her Master of Business Administration. She has also served on the marketing faculty at the University of Texas McCombs School of Business, where she serves as a guest lecturer. CHRISTOPHER J. PAPPAS, 60, has been President and Chief Executive Officer and a director of the Company since March 2001. Mr. Pappas is a member of the Executive Committee. He also has been Chief Executive Officer of Pappas Restaurants, Inc. since 1980. Mr. Pappas graduated from the University of Texas with a Bachelor of Science in Mechanical Engineering. He sits on the advisory board of Amegy Bank N.A. (formerly Southwest Bank of Texas N.A.), and previously served as a director on its board. Mr. Pappas is also a director of the National Restaurant Association; the University of Houston Conrad Hilton School of Hotel and Restaurant Management Dean's Advisory Board; the Greater Houston Partnership Board; and the Sam Houston Council of Boy Scouts of America Board. JIM W. WOLIVER, 70, spent his career in cafeteria and foodservice management. Mr. Woliver worked alongside the founders of the Company, including Robert Luby, and gained a vast knowledge of the Company’s operations. Mr. Woliver started with the Company as a management trainee in 1964. He served as restaurant General Manager from 1973 to 1983, Area Vice President from 1983 to 1988, Vice President of Operations from 1988 to 1994, and Senior Vice President of Operations from 1994 until his retirement in 1997. Mr. Woliver is an independent director, has served on the Board since January 2001 and is a member of the Personnel and Administrative Policy Committee and the Executive Compensation Committee. 9 Incumbents Whose Terms Expire in 2009 J.S.B. JENKINS, 64, has been President, Chief Executive Officer, and a Director of Tandy Brands Accessories, Inc., a designer, manufacturer and marketer of fashion accessories, since November 1990.Previously, he served in several executive capacities within that company, including President of Tex Tan Welhausen Co., a division of Tandy Brands, Inc.He has also served as the Executive Vice President of the Bombay Company, Inc., a designer and marketer of home accessories and furniture.Mr. Jenkins has been an independent director of the Company since January 2003 and is Chairman of the Executive Compensation Committee, Vice-Chairman of the Finance and Audit Committee, a member of the Nominating and Corporate Governance Committee, and a member of the Executive Committee. He also currently serves on the Boards of Directors for Hardware Resources and for the Southwest (Northern) Advisory Board of Liberty Mutual Insurance Company.He is a member of the Texas A&M University College of Business Administration/Graduate School of Business Development Council, the Texas A&M University President's Council, and the Advisory Board of Directors for the Texas A&M University 12th Man Foundation. JOE C. McKINNEY, 61, has been Vice-Chairman of Broadway National Bank, a locally owned and operated San Antonio-based bank, since October 2002. He formerly served as Chairman of the Board and Chief Executive Officer of JPMorgan Chase Bank-San Antonio in commercial banking from November 1987 until his retirement in March 2002.Mr. McKinneygraduated from Harvard University in 1969 with a Bachelor of Arts in Economics, and he graduated from the Wharton School of the University of Pennsylvania in 1973 with a Master of Business Administration in Finance. Mr. McKinney has been an independent director of the Company since January 2003 and is Chairman of the Finance and Audit Committee, a member of the Nominating and Corporate Governance Committee, and a member of the Executive Committee.He is a director of Broadway National Bank; Broadway Bancshares, Inc.; Columbia Industries; USAA Real Estate Company; U.S. Industrial REIT II (USAA); and Cobalt Industrial REIT I & II (USAA). He was a director of Prodigy Communications Corporation from January 2001 to November 2001, when the company was sold to SBC Communications, Inc., and served on its Special Shareholder Committee and Audit and Compensation Committee. HARRIS J. PAPPAS, 63, has been Chief Operating Officer and a director of the Company since March 2001.He is a member of the Executive Committee and the Personnel and Administrative Policy Committee.Mr. Pappas graduated from Texas A&M University with a Bachelor of Business Administration in Finance and Accounting. Mr. Pappas also has been President of Pappas Restaurants, Inc. since 1980.He is a director of Oceaneering International, Inc. and an advisory director of the Boys and Girls Clubs of Greater Houston.Mr. Pappas is also an advisory trustee of Schreiner University and an advisory board member of Frost National Bank-Houston.He served as an advisory director of Memorial Hermann Affiliated Services from 2002 to 2004, and as a Corporate Member of Memorial Healthcare System from October 2004 to October 2006. THE BOARD OF DIRECTORS RECOMMENDS A VOTE "FOR" EACH OF THE DIRECTOR NOMINEES. 10 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (Item 2) The Board of Directors of the Company has appointed the firm of Grant Thornton LLP to audit the accounts of the Company for the 2008 fiscal year. Representatives of Grant Thornton LLP are expected to be present at the Annual Meeting with the opportunity to make a statement if they desire to do so and are expected to be available to respond to appropriate questions. Ratification of the appointment of the independent registered public accounting firm is not a matter which is required to be submitted to a vote of shareholders, but the Board considers it appropriate for the shareholders to express or withhold their approval of the appointment. If shareholder ratification should be withheld, the Board would consider an alternative appointment for the succeeding fiscal year. The affirmative vote of a majority of the shares present in person or represented by proxy at the meeting is required for approval. Change in Independent Registered Public Accounting Firm On November 17, 2006, the Finance and Audit Committee dismissed Ernst & Young LLP, the Company’s current independent registered public accounting firm, and appointed Grant Thornton LLP as the Company's independent registered public accounting firm for the fiscal year ended August 29, 2007. Ernst & Young LLP reported on the Company’s financial statements for the years ended August 30, 2006 and August 31, 2005 did not contain an adverse opinion or a disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principle. During the fiscal years ended August 30, 2006 and August 31, 2005, and the subsequent interim periods through the date of dismissal, there were no disagreements with Ernst & Young LLP on any matters of accounting principles or practices, financial statement disclosure, or auditing scope or procedure which, if not resolved to Ernst & Young LLP’s satisfaction, would have caused Ernst &
